Citation Nr: 0833901	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to December 
1982, and over 15 years of previous active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim for service connection.


FINDINGS OF FACT

Degenerative changes of the lumbar spine, status post 
laminectomy, is not shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

Service connection for degenerative changes of the lumbar 
spine, status post laminectomy is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in April 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in May 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits, and a 
statement of the case was subsequently issued following this 
notice.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and two VA medical opinions and examinations 
pertinent to the issue on appeal in October 2005 and August 
2006.  Therefore, the available medical evidence and records 
have been obtained in order to make an adequate 
determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Degenerative 
Changes of the Lumbar Spine, Status Post Laminectomy

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The veteran is claiming entitlement to service connection for 
degenerative changes of the lumbar spine, status post 
laminectomy.  The veteran asserts that his current back 
disability was incurred in service, and that he experienced 
back pain throughout service.

The service treatment records have been reviewed.  The 
veteran's September 1964 enlistment examination revealed no 
previous back problems.  The service treatment records 
reflect a consultation with the doctor in March 1967 for 
complaints of low back pain and frequent urination.  The 
veteran was put on light duty.  In December 1973, the veteran 
again consulted the doctor for pain in his lower back and 
frequent urination.  The assessment was back pain and the 
veteran was given analgesics for the pain. 

The next complaint of back pain in evidence is not until 
January 1982, almost ten years after his previous complaints.  
The veteran received emergency care in January 1982 for lower 
back pain after being trampled on while escaping gunshots at 
a disco in New Mexico.  There was tenderness on palpation and 
a sciatic stretch test was positive.  However, L-5 spine 
films were negative and the veteran was diagnosed with an 
acute lumbar strain.  The veteran returned to the clinic in 
February 1982.  During this examination, the veteran's trunk 
range of motion was intact but guarded, and tender in the 
posterior superior iliac spine.  The veteran was directed to 
complete back exercises and ice therapy three times a week 
for two weeks.

The Board acknowledges the in-service treatment for back pain 
and an acute lumbar strain.  However, it is additionally 
noted that during the retirement examination in August 1982, 
the veteran's back was evaluated as normal.  

The claims folder contains no evidence that the veteran was 
seen for complaints of back pain until he was seen at a VA 
hospital in July 2002 for low back pain and right leg pain.  
The veteran was also seen by a private physician in October 
2002.  X-rays of his lumbar spine revealed mild degenerative 
changes.  An electromyograph (EMG) showed a right L5-S1 
radiculopathy.  In November 2002, the veteran's magnetic 
resonance imaging (MRI) revealed a broad-based disk bulge at 
L5-S1, and the veteran was scheduled for a right L5 and S1 
nerve steroid injection with epidurography.  

The veteran was again seen by a private physician in December 
2002 for pain in his back and numbness in his right leg.  He 
received another steroid injection.  Subsequently, in January 
2003, a private physician stated that the veteran's low back 
and right leg pain began in July 2002, and the veteran denied 
any previous back or neck injuries.  The veteran was 
scheduled for surgery, and in January 2003, he underwent a 
complete L5 laminectomy with resection of the right L5-S1 
facet cyst.  The surgeon noted that the veteran had a very 
early degenerative spondylolistehsis developing at L5-S1.

The post-service medical records are absent of complaints or 
treatment related to the veteran's back for at least 20 years 
since service and do not reveal a continuity of 
symptomatology such as to enable a finding that the 
currently-diagnosed back disorder is casually related to 
service.  Indeed, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service (more than ten years), can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In a statement in support of his claim received in January 
2007, the veteran states that he experienced low back pain 
throughout service and continued to experience pain after 
service.  In this regard, the Board notes that he is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 
2006).

However, even if the veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for decades 
following military discharge is more probative than his 
current recollection as to symptoms experienced.  For 
instance, his symptoms in service lead to diagnosis of acute 
lumbar strain based on negative x-rays of the spine.  His 
current diagnosis is different and involved mild degenerative 
changes with a bulging disk at the L5-S1 facet.  There is no 
explanation in the record of how one is related to the other.  
This might have been demonstrated by evidence showing that 
the veteran had continued problems with his back that were 
similar in nature for many years.  Here, there is a rather 
large unexplained gap between the in-service back complaints 
and the current back problems.  Continuity has not been 
established either through competent evidence or through his 
statements.  

Furthermore, the Board finds that there is no medical 
evidence that causally relates the currently reported back 
disorder to active service.  The veteran was afforded a VA 
examination in October 2005.  The veteran failed to complete 
and return his medical questionnaire and therefore no history 
could be stated.  The examiner noted that the veteran's 
posture was within normal limits, but that his gait was 
abnormal and limping.  The veteran did not require an 
assistive device for ambulation.  During the examination, the 
veteran complained of radiating pain on movement of both 
legs.  The examiner stated that muscle spasm was present in 
the right leg more than the left.  There was no ankylosis of 
the spine.  The examiner noted review of only partial medical 
records and opined that in absence of any documented evidence 
to the contrary, it was equally likely that the veteran's low 
back condition was related to the low back condition while on 
active duty.  

The veteran was subsequently afforded another VA examination 
in August 2006.  The examiner stated the claims file was 
reviewed in its entirety.  The examiner reported that the 
veteran had L5-S1 spinal stenosis without residuals following 
decompressive surgery.  The examiner opined that the 
veteran's lower back disability was not due to the veteran's 
back complaints in the service.  The rationale for this 
opinion included that the medical examination upon discharge 
was negative for back problems, as well as the fact that the 
veteran's records from his private physician stated his lower 
back and right leg pain began in July 2002.  The examiner 
stated that the current disability is not related to active 
duty due to the absence of symptoms following service, and 
that his current back problems were more likely due to 
attrition and aging.

The Board finds the examiner's opinion from August 2006 more 
probative than the opinion given during the October 2005 
examination.  The Board is permitted to favor one medical 
opinion over another provided it gives an adequate statement 
of its reasons and bases for doing so.  See Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992).  The findings from 
the examination in August 2006 are more probative because the 
examiner's opinion was based on a review of the veteran's 
entire claims file.  The examiner was then familiar with the 
veteran's extensive medical history and able to provide a 
thorough and detailed opinion, which also provided an 
alternative theory of causation about the veteran's 
disability that was consistent with the competent evidence of 
record.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The veteran contends that the August 2006 opinion is not 
adequate because it was not performed by an orthopedic 
specialist or medical doctor.  However, an advisory medical 
opinion is adequate where it is based upon consideration of 
the veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
evaluation of the claimed disability by the Board of Veterans 
Appeals will be a fully informed one.  D'Aries v. Peake, 22 
Vet.App. 97 (2008).  

The Board acknowledges statements sent by friends who served 
with the veteran and contend that the veteran experienced 
back pain during service.  Although the veteran and his 
fellow service members contend his disorder relates to 
service, their opinions alone cannot create the link between 
his current symptoms and experiences during service.  Where 
the determinative issue requires a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran has current 
diagnosis of a back disability.  However, because of the 
amount of time that elapsed since military service without 
treatment, and the more persuasive medical opinion against 
the claim, the Board finds that the evidence is against a 
grant of service connection for degenerative changes of the 
lumbar spine, status post laminectomy.


ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine, status post laminectomy is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


